[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR CONTEMPT POST JUDGMENT (#136)
 I
Pending before the court is the plaintiff mother's motion for contempt based on the defendant's failure to pay 50% of health insurance premiums and medical expenses. The court credits the father's testimony that he and the mother orally agreed that they would not make payments to each other for a period of time, which payments included the health insurance payments at issue. However, this oral arrangement does not constitute a legally effective modification of the court's December 16, 1993 judgment, and under the circumstances, the reason on which this oral agreement was based does not appear to support the father's termination of his obligation to make the payments. He testified that the oral agreement was occasioned by one of the two children leaving his physical custody and moving to reside with the mother. If, pursuant to the judgment, the father was required to pay 50% of the health insurance when the parties had a shared custody arrangement with the children spending most of the time with him, it is unclear why his financial obligation would decrease when one child moved in with the mother and spent less time with him. In any event the oral agreement is ineffective to modify the court's judgment.
The court finds that the father did not willfully violate the court order, and therefore, the court does not hold him in contempt of court. The court finds an arrearage of $9,612.39 representing the father's unpaid share of medical insurance premiums. He shall pay $50 a month on this arrearage for 12 months beginning the month of January 1999, and thereafter, he shall pay $150 a month on this arrearage until paid in full. All payments to be made before the last day of the month. The court further finds the father obligated for $767.40 for unpaid medical bills. He shall pay this amount to the mother within 60 days. The mother's request for counsel fees and costs is denied. CT Page 14198
Stevens, J.